          Case 1:20-cv-00203-JRN Document 16 Filed 06/22/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


RICK MENDELSSOHN,                                  §
INDIVIDUALLY AND WITH POWER                        §
OF ATTORNEY FOR J.M., A MINOR                      §                A-20-CV-00203-JRN
CHILD; AND AMY BIRNBAUM,                           §
INDIVIDUALLY AND WITH POWER                        §
OF ATTORNEY FOR J.M., A MINOR                      §
CHILD;                                             §
             Plaintiffs                            §

-vs-

AUSTIN INDEPENDENT SCHOOL
DISTRICT, VINCENT WRENCHER,
SR.,
             Defendants



                                            ORDER

        Before the Court is the above entitled and styled cause of action. The defendants in this

case have filed various motions to dismiss and to strike aspects of Plaintiffs’ original complaint.

On June 20, Plaintiffs filed an unopposed motion for leave to amend their original complaint.

The Court therefore enters the following orders.

        IT IS ORDERED that the Motion for Leave to Amend (Dkt. 15) is GRANTED.

        IT IS FURTHER ORDERED that in light of the amendment, both of the Motions to

Dismiss (Dkt. 9, 10) and the Motion to Strike (Dkt. 11) are DISMISSED AS MOOT without

prejudice to refiling.

        SIGNED this 22nd day of June, 2020.




                                             JAMES R. NOWLIN
                                             SENIOR U.S. DISTRICT JUDGE
